Citation Nr: 0606878	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for inflammatory 
arthritis of the elbows, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.

2.  Entitlement to service connection for inflammatory 
arthritis of the feet, as secondary to the veteran's service-
connected pulmonary sarcoidosis.

3.  Entitlement to service connection for inflammatory 
arthritis of the ankles, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.

4.  Entitlement to service connection for inflammatory 
arthritis of the right wrist, as secondary to the veteran's 
service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served honorably from October 1976 to November 
1982.  The appellant is legal custodian of the veteran, who 
has been rated incompetent by the Department of Veterans 
Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1991 and later rating decisions of the 
VA Regional Office (RO) in New Orleans, Louisiana, that 
denied secondary service connection for arthritis, 
inflammation, and/or degenerative joint disease of multiple 
joints claimed due to service-connected pulmonary 
sarcoidosis.  During the appeal period, service connection 
has been established for various joints secondary to 
pulmonary sarcoidosis or its medication.  Service connection 
was also granted for synovitis of each hand, for Cushing's 
syndrome, and DeQuervain's disease of the left wrist, all 
secondary to sarcoidosis or its medication. 


In an April 1998 decision, the Board denied a claim and 
remanded other issues for further development.  In June 2000, 
the Board granted certain claims, denied other claims, and 
remanded the issues of secondary service connection multiple 
joints.  In June 2004, the Board granted certain claims, 
recharacterized the remaining claims, and remanded them for 
further development.  The case has been returned to the Board 
for further appellate consideration.  

Secondary service connection for the feet will be discussed 
in the Remand portion of this decision.  This issue is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran through the 
appellant and the representative if further action is 
required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.  

2.  Service-connection has been established for pulmonary 
sarcoidosis.

3.  Competent medical evidence reflects that the service-
connected pulmonary sarcoidosis caused bilateral elbow 
inflammatory arthritis.

4.  Competent medical evidence reflects that the service-
connected pulmonary sarcoidosis caused right wrist 
osteoarthritis.

5.  Competent medical evidence reflects that the service-
connected pulmonary sarcoidosis caused bilateral ankle 
inflammatory arthritis.


CONCLUSIONS OF LAW

1.  Inflammatory arthritis of the elbows is the result of the 
veteran's service-connected pulmonary sarcoidosis.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2005).

2.  Osteoarthritis of the right wrist is the result of the 
veteran's service-connected pulmonary sarcoidosis.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2005).

3.  Inflammatory arthritis of the ankles is the result of the 
veteran's service-connected pulmonary sarcoidosis.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Secondary Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Competent medical 
evidence is required to link directly or secondarily the 
claimed condition to the veteran's period of active service.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The claims file reflects that in February 1983 service 
connection was established for pulmonary sarcoidosis, which 
began during active military service and for which the 
veteran was medically discharged.  Treatment with prednisone 
began during active service.  

A September 1988 VA examination report reflects, among other 
symptoms, that edema of both ankles, felt secondary to 
medication, was seen.  VA and private medical reports dated 
in the early 1990s reflect treatment for knee sarcosynovitis 
and hip avascular necrosis, which are not part of this 
appeal, but for which secondary service connection was 
established.  

In a June 1992 letter, R. Sanders, M.D., reported that a high 
sedimentation rate was probably due to sarcoidosis, and that 
there was no evidence of rheumatoid arthritis or lupus.  In 
another June 1992 letter, Dr. Sanders reported to the 
veteran's personal physician, W. Pusateri, M.D., that sarcoid 
arthritis was a possible explanation for current knee pains.  
In February 1993, Dr. Sanders reported to Dr. Pusateri that 
long-term use of prednisone was needed because of 
sarcoidosis, but that this long-term steroid therapy was 
going to complicate her arthritis and had already caused some 
weakness in her leg muscles.  

According to an April 1993 VA orthopedic compensation 
examination report, inflammatory arthritis symptoms began in 
the knees and spread to the hands and wrists.  The examiner 
found swelling of the small joints of both hands and 
limitation of motion of the elbows and shoulders.  In 
addition, the ankles, wrists, elbows, and shoulders moved 
painfully.  The physician noted that the sedimentation rate 
was elevated at 26 millimeters per hour, but the rheumatoid 
factor and other blood work was negative.  Nevertheless, the 
physician offered a diagnosis of rheumatoid arthritis of the 
affected joints.   

In December 1993, the veteran's representative requested 
service connection for the feet, hips, hands, elbows, and 
shoulders, and for Cushing's syndrome, all secondary to 
sarcosis and its medication.  

A September 1994 VA systemic disease compensation examination 
report addresses the knees and skin; however, X-rays showed 
normal feet, hands, and shoulders.  X-rays of the elbows were 
unusable.  

In March 1995, the veteran testified before an RO hearing 
officer that she had pain in the hips, hand, and in the bones 
of the feet and toes and in the shoulder.  She testified that 
she still took prednisone.  She testified that she had not 
worked since 1989 and that she received Social Security 
Administration (SSA) disability benefits.  

In an August 1995 hearing officer decision, the RO granted 
service connection for Cushing's syndrome, left hip 
degenerative joint disease, DeQuervain's disease of the left 
wrist, and for bilateral hand synovitis, all secondary to 
sarcoidosis medication.  

A June 1998 VA joints compensation examination report 
reflects complaint of excruciating pain in multiple joints, 
including the elbows and hands.  The pain was so great that 
the veteran was unable to submit to examination of the feet 
or lower legs.  The examiner made no further mention of the 
elbows or the right wrist. 

A June 1998 nuclear bone scan revealed no pathology of the 
feet, ankles, right wrist, or elbows.  

An August 2000 VA orthopedic compensation examination report 
reflects that an examination was not possible because of 
pain.  September 2002 and January 2003 VA orthopedic 
compensation examination reports do not address the relevant 
joints.  

According to relevant portions of a May 2003 VA compensation 
examination report, the veteran reported mild tenderness with 
ankle motion, but range of motion of both ankles was 
otherwise normal.  There was no swelling of the toes or 
ankles.  The elbows and the right wrist were not mentioned.  
The diagnoses were inflammatory arthritis of the joints of 
the hips, shoulders, and sacroiliac (related to sarcoid); 
and, avascular necrosis of the left hip (related to steroid 
use).  The examiner also found moderately severe fibromyalgia 
with widespread tender points.

A July 2003 VA orthopedic compensation examination report 
does not address relevant joints.  

An August 2003 VA bone disease compensation examination 
report reflects a complaint of pain radiating from the right 
gluteal region down to the ankle and toes.  The veteran 
complained of pains in the arms, legs, and ankles, among 
others.  The elbows, fingers, and wrists had normal range of 
motion.  The ankles and toes had normal range of motion.  
Further examination revealed that the elbows, wrists, and 
ankles had tender points, however.  The examiner felt that 
these were not related to sarcoidosis, but might be due to 
either peripheral neuropathy or to steroid use.  The examiner 
felt that the veteran did not have inflammatory arthritis or 
sarcoidotic arthritis.  Fibromyalgia was a possible suspect, 
however.  The examiner recommended a neurologic evaluation.  

According to an August 2003 neurology compensation 
examination report, the veteran had severe cervical and 
lumbar disc disorders, which made mobility very difficult.  
Fibromyalgia was not addressed.

According to a March 2005 VA orthopedic compensation 
examination report, the elbows were tender and the right 
elbow lacked 10 degrees of full extension.  The wrists were 
both swollen and tender.  The right wrist had 10 degrees of 
dorsiflexion and palmar flexion.  The right ankle reportedly 
exhibited 80 [sic] degrees of dorsiflexion and 30 degrees of 
plantar flexion.  The left ankle reportedly exhibited 90 
[sic] degrees of dorsiflexion and 30 degrees of plantar 
flexion.  The ankle joints were tender.  The physician noted 
that X-rays were normal but felt that this did not exclude a 
clinical diagnosis of arthritis in this case.  The physician 
agreed that "osteoarthritis and arthritis due to the 
sarcoidosis" was shown in this case.  The physician also 
noted that the feet were tender.  

March 2005 VA X-rays of the ankles and wrists were normal.  
An X-ray report states that the forearms were normal, but 
does not mention the elbows.  

In July 2005, the March 2005 VA examining physician clarified 
that the veteran had osteoarthritis of the right wrist.  

Summing up the evidence for the elbows, the diagnosis has 
varied and the April 1993 VA diagnosis of rheumatoid 
arthritis has since been rejected by medical professionals.  
The March 2005 VA examining physician offered both a 
diagnosis and the requisite link between arthritis of the 
elbows and service-connected pulmonary sarcoidosis.  In 1993 
a private physician reported that long-term steroid use is 
going to complicate the veteran's arthritis, thus buttressing 
the VA nexus opinion.  It must be noted that in August 2003 a 
VA examiner opined that the elbow, wrist, and ankle pains 
were unrelated to sarcoidosis, but rather were related to 
peripheral neuropathy or steroid use.  A neurologist then 
examined the veteran and did not mention any peripheral 
neuropathy.  Thus, the Board is left with steroid use as an 
"at least as likely as not" culprit.  After considering all 
the evidence of record, including the testimony, the Board 
finds that the evidence is at least in equipoise and the 
benefit of the doubt doctrine will be used.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  Service connection for inflammatory 
arthritis of the elbows is therefore warranted.  

Summing up the evidence for the right wrist disability, the 
March 2005 VA examining physician offered both a diagnosis 
and the requisite link between right wrist arthritis and 
service-connected disability.  A private physician has 
offered evidence of a link between the veteran's arthritis 
and her sarcoidosis medication.  In July 2005, the VA 
physician clarified that the correct right wrist diagnosis 
was osteoarthritis.  Entitlement to service connection for 
osteoarthritis arthritis of the right wrist is therefore 
granted.  38 U.S.C.A. § 5107; Gilbert, supra.  

The evidence for service connection for the bilateral ankle 
joints includes a 1988 VA examination report that attributes 
edema of both ankles to medication.  The March 2005 VA 
physician attributes osteoarthritis and arthritis of the 
ankles to sarcoidosis.  The requisite link between this 
disability and service-connected disability has been 
supplied.  Service connection for inflammatory arthritis of 
the bilateral ankle joints is therefore warranted.  
38 U.S.C.A. § 5107; Gilbert, supra.  




ORDER

Service connection for inflammatory arthritis of the elbows, 
as secondary to the veteran's service-connected pulmonary 
sarcoidosis, is granted.

Service connection for inflammatory arthritis of the ankles, 
as secondary to the veteran's service-connected pulmonary 
sarcoidosis, is granted.

Service connection for osteoarthritis of the right wrist, as 
secondary to the veteran's service-connected pulmonary 
sarcoidosis, is granted.


REMAND

In reference to the veteran's claim seeking entitlement to 
service connection for the feet, the VA compensation and 
pension examination reports are inadequate and must be 
returned to the examiner for clarification.  38 C.F.R. 
§§ 3.326, 4.2.  

In its June 2004 remand, the Board requested an examination 
of the feet to determine the nature and etiology of any bony 
or soft tissue disorder.  The Board requested that an 
examiner address whether rheumatoid arthritis, degenerative 
arthritis, inflammatory arthritis, synovitis, avascular 
necrosis, or any form of myopathy was shown.  

Although not clearly stated, the Board also desired that the 
examiner provide an opinion addressing whether it is at least 
as likely as not (50 percent or greater probability) that any 
disorder of the feet was caused or aggravated by the 
veteran's service-connected sarcoidosis or medication taken 
therefor.   

According to a March 2005 VA orthopedic compensation 
examination report, the physician noted that the feet were 
tender, but offered no further information or diagnosis 
concerning the feet.  

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should make arrangements for 
an appropriate VA examination.  The 
claims file should be made available to 
the examiner for review.  The examiner is 
asked to review the claims file, examine 
the veteran's feet, and answer the 
following:

I.  Does the veteran currently have 
a disorder affecting either foot?

II.  If the answer above is "yes", 
the examiner should provide a 
diagnosis or diagnoses, and, offer 
an opinion addressing whether it at 
least as likely as not (50 percent 
or greater probability) that this 
disability is caused or aggravated 
by the veteran's service-connected 
sarcoidosis or medication taken for 
it?  

III.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for secondary service connection 
for inflammatory arthritis of the feet.  
If the benefits sought remain denied, the 
appellant and accredited representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


